Exhibit 10.2

 

 

 

AFFILIATE GUARANTY

Dated as of January 23, 2017

 

  Re: $50,000,000 3.93% Senior Notes, Series A-1, due February 27, 2027;

€60,000,000 1.86% Senior Notes, Series A-2, due February 27, 2027;

$45,000,000 4.03% Senior Notes, Series A-3, due February 27, 2029;

€20,000,000 2.04% Senior Notes, Series A-4, due February 27, 2029;

£45,000,000 3.04% Senior Notes, Series A-5, due February 27, 2029;

€19,000,000 2.30% Senior Notes, Series A-6, due February 27, 2032;

£30,000,000 3.17% Senior Notes, Series A-7, due February 27, 2032

of

STERIS plc

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of the Agreement)

 

SECTION

  HEADING                  PAGE   

SECTION 1.

 

DEFINITIONS

     2   

SECTION 2.

 

GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT

     2   

SECTION 3.

 

GUARANTY OF PAYMENT AND PERFORMANCE

     3   

SECTION 4.

 

GENERAL PROVISIONS RELATING TO THE GUARANTY

     3   

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS

     8   

SECTION 6.

 

GUARANTOR COVENANTS

     10   

SECTION 7.

 

PAYMENTS FREE AND CLEAR OF TAXES

     10   

SECTION 8.

 

GOVERNING LAW

     14   

SECTION 9.

 

CURRENCY OF PAYMENTS, INDEMNIFICATION

     15   

SECTION 10.

 

AMENDMENTS, WAIVERS AND CONSENTS

     16   

SECTION 11.

 

NOTICES

     17   

SECTION 12.

 

MISCELLANEOUS

     18   

SECTION 13.

 

RELEASE

     19   



--------------------------------------------------------------------------------

AFFILIATE GUARANTY

 

  Re: $50,000,000 3.93% Senior Notes, Series A-1, due February 27, 2027

€60,000,000 1.86% Senior Notes, Series A-2, due February 27, 2027

$45,000,000 4.03% Senior Notes, Series A-3, due February 27, 2029

€20,000,000 2.04% Senior Notes, Series A-4, due February 27, 2029

£45,000,000 3.04% Senior Notes, Series A-5, due February 27, 2029

€19,000,000 2.30% Senior Notes, Series A-6, due February 27, 2032

£30,000,000 3.17% Senior Notes, Series A-7, due February 27, 2032

This AFFILIATE GUARANTY dated as of January 23, 2017 (the or this “Guaranty”) is
entered into on a joint and several basis by each of the undersigned, together
with any entity which may become a party hereto by execution and delivery of a
Guaranty Supplement in substantially the form set forth as Exhibit A hereto (a
“Guaranty Supplement”) (which parties are hereinafter referred to individually
as a “Guarantor” and collectively as the “Guarantors”).

RECITALS

A.    Each Guarantor is an affiliate of STERIS plc, a public limited company
organized under the laws of England and Wales (the “Company”).

B.    In order to obtain funds for the purposes set forth in Schedule 5.14 to
the Note Purchase Agreement, the Company entered into that certain Note Purchase
Agreement dated as of January 23, 2017 (the “Note Purchase Agreement”) between
the Company and each of the Purchasers as defined therein providing for, inter
alia, the issue and sale by the Company of (a) $50,000,000 aggregate principal
amount of its 3.93% Senior Notes, Series A-1, due February 27, 2027 (the
“Series A-1 Notes”); (b) €60,000,000 aggregate principal amount of its 1.86%
Senior Notes, Series A-2, due February 27, 2027 (the “Series A-2 Notes”);
(c) $45,000,000 aggregate principal amount of its 4.03% Senior Notes,
Series A-3, due February 27, 2029 (the “Series A-3 Notes”); (d) €20,000,000
aggregate principal amount of its 2.04% Senior Notes, Series A-4, due
February 27, 2029 (the “Series A-4 Notes”); (e) £45,000,000 aggregate principal
amount of its 3.04% Senior Notes, Series A-5, due February 27, 2029 (the
“Series A-5 Notes”); (f) €19,000,000 aggregate principal amount of its 2.30%
Senior Notes, Series A-6, due February 27, 2032 (the “Series A-6 Notes”); and
(g) £30,000,000 aggregate principal amount of its 3.17% Senior Notes,
Series A-7, due February 27, 2032 (the “Series A-7 Notes”; the Series A-1 Notes,
the Series A-2 Notes, the Series A-3 Notes, the Series A-4 Notes, the Series A-5
Notes, the Series A-6 Notes and the Series A-7 Notes are hereinafter referred to
as the “Series A Notes”; and together with any Supplemental Notes issued
pursuant to Section 1.2 of the Note Purchase Agreement, the “Notes”). Each
holder of a Note shall be referred to as a “Holder”.

C.    The Purchasers have required as a condition to their agreement to enter
into the Note Purchase Agreement that the Company cause each of the undersigned
to enter into this Guaranty and to cause each Affiliate that after the date
hereof becomes an obligor under or delivers a guaranty pursuant to a Material
Credit Facility to enter into a Guaranty Supplement and the Company has agreed
to cause each of the undersigned to execute this Guaranty and shall



--------------------------------------------------------------------------------

cause such additional Affiliates to execute a Guaranty Supplement, in each case
in order to induce the Purchasers to enter into the Note Purchase Agreement and
thereby benefit the Company and its Affiliates.

D.    Each of the Guarantors will derive substantial direct and indirect benefit
from the Note Purchase Agreement and the issuance of the Series A Notes.

NOW, THEREFORE, as required by the Note Purchase Agreement and in consideration
of the premises and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, each Guarantor does hereby covenant
and agree, jointly and severally, intending to be legally bound as follows:

 

SECTION 1. DEFINITIONS.

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.

 

SECTION 2. GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT.

(a)    Subject to the limitation set forth in Section 2(b) hereof and to the
provisions of Section 13 hereof, each Guarantor jointly and severally does
hereby absolutely and unconditionally guarantee unto the Holders: (1) the full
and prompt payment of the principal of, Make-Whole Amount, if any, Net Loss, if
any, and interest, taking into account Net Gain, if any, on the Notes from time
to time outstanding, as and when such payments shall become due and payable
whether by lapse of time, upon redemption or prepayment, by extension or by
acceleration or declaration or otherwise (including (to the extent legally
enforceable) interest due on overdue payments of principal, Make-Whole Amount,
if any, Net Loss, if any, and interest, taking into account Net Gain, if any, or
interest at the rate set forth in the Notes and interest accruing at the then
applicable rate provided in the Notes after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Company, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) in the applicable currency
as set forth in the Note Purchase Agreement, (2) the full and prompt performance
and observance by the Company of each and all of the obligations, covenants and
agreements required to be performed or owed by the Company under the terms of
the Notes and the Note Purchase Agreement and (3) the full and prompt payment,
upon demand by any Holder, of all reasonable actual out of pocket costs and
expenses, legal or otherwise (including attorneys’ fees), if any, as shall have
been expended or incurred in the protection or enforcement of any rights,
privileges or liabilities in favor of the Holders under or in respect of the
Notes, the Note Purchase Agreement or under this Guaranty or in any consultation
or action in connection therewith or herewith and in each and every case
irrespective of the validity, regularity, or enforcement of any of the Notes or
the Note Purchase Agreement or any of the terms thereof or any other like
circumstance or circumstances, all in accordance with the terms and provisions
of the Notes and the Note Purchase Agreement.

(b)    The liability of each Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other

 

2



--------------------------------------------------------------------------------

liabilities of such Guarantor, contingent or otherwise, result in the
obligations of such Guarantor hereunder not constituting a fraudulent transfer,
obligation or conveyance.

 

SECTION 3. GUARANTY OF PAYMENT AND PERFORMANCE.

This is a guaranty of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Purchase Agreement be brought against the
Company or any other Person or that resort be had to any direct or indirect
security for the Notes or for this Guaranty or any other remedy. Any Holder may,
at its option, proceed hereunder against any Guarantor in the first instance to
collect monies when due, the payment of which is guaranteed hereby, without
first proceeding against the Company or any other Person and without first
resorting to any direct or indirect security for the Notes or for this Guaranty
or any other remedy. The liability of each Guarantor hereunder shall in no way
be affected or impaired by any acceptance by any Holder of any direct or
indirect security for, or other guaranties of, any Debt, liability or obligation
of the Company or any other Person to any Holder or by any failure, delay,
neglect or omission by any Holder to realize upon or protect any such
guaranties, Debt, liability or obligation or any notes or other instruments
evidencing the same or any direct or indirect security therefor or by any
approval, consent, waiver, or other action taken, or omitted to be taken by any
such Holder.

The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guaranty
ceasing to be binding as a continuing security on any other of them.

 

SECTION 4. GENERAL PROVISIONS RELATING TO THE GUARANTY.

(a)    Each Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from any other
Guarantor may, without in any manner affecting the liability of any Guarantor
under this Guaranty, and upon such terms and conditions as any such Holder or
Holders may deem advisable:

(1)    extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligations of
the Company on the Notes, or waive any Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or this Guaranty;
or

(2)    sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes; or

 

3



--------------------------------------------------------------------------------

(3)    settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes.

Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.

(b)    Each Guarantor hereby waives, to the fullest extent permitted by law:

(1)    notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of the Company, present or future, or of the
reliance of such Holders upon this Guaranty (it being understood that every
Debt, liability and obligation described in Section 2 hereof shall conclusively
be presumed to have been created, contracted or incurred in reliance upon the
execution of this Guaranty);

(2)    demand of payment by any Holder from the Company or any other Person
indebted in any manner on or for any of the Debt, liabilities or obligations
hereby guaranteed; and

(3)    presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to such Guarantor.

The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company under the Note Purchase Agreement), whether by reason
of any claim of any character whatsoever or otherwise and shall not be subject
to any defense, set-off, counterclaim (other than any compulsory counterclaim),
recoupment or termination whatsoever.

(c)    Subject to Section 13 hereof, the obligations of the Guarantors hereunder
shall be binding upon the Guarantors and their successors and assigns, and shall
remain in full force and effect until the entire principal, Make-Whole Amount,
if any, Net Loss, if any, and interest, taking into account Net Gain, if any, on
the Notes and all other sums due pursuant to Section 2 shall have been paid and
such obligations shall not be affected, modified or impaired upon the happening
from time to time of any event, including without limitation any of the
following, whether or not with notice to or the consent of the Guarantors:

(1)    the genuineness, validity, regularity or enforceability of the Notes, the
Note Purchase Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Company, any other
Guarantors or any

 

4



--------------------------------------------------------------------------------

other Person on or in respect of the Notes or under the Note Purchase Agreement
or any other agreement or the power or authority or the lack of power or
authority of the Company to issue the Notes or the Company to execute and
deliver the Note Purchase Agreement or any other agreement or of any other
Guarantors to execute and deliver this Guaranty or any other agreement or to
perform any of its obligations hereunder or the existence or continuance of the
Company or any other Person as a legal entity; or

(2)    any default, failure or delay, willful or otherwise, in the performance
by the Company, any other Guarantor or any other Person of any obligations of
any kind or character whatsoever under the Notes, the Note Purchase Agreement,
this Guaranty or any other agreement; or

(3)    any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any other Guarantor or any other Person or in respect
of the property of the Company, any other Guarantor or any other Person or any
merger, consolidation, reorganization, dissolution, liquidation, the sale of all
or substantially all of the assets of or winding up of the Company, any other
Guarantor or any other Person; or

(4)    impossibility or illegality of performance on the part of the Company,
any other Guarantor or any other Person of its obligations under the Notes, the
Note Purchase Agreement, this Guaranty or any other agreements; or

(5)    in respect of the Company, any other Guarantors or any other Person, any
change of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company, any other Guarantors or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any other Guarantors or any other Person and whether or not of the
kind hereinbefore specified; or

(6)    any attachment, claim, demand, charge, Lien, order, process, encumbrance
or any other happening or event or reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by the Company, any
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Purchase Agreement or this Guaranty, so that such sums
would be rendered inadequate or would be unavailable to make the payments herein
provided; or

(7)    any order, judgment, decree, ruling or regulation (whether or not valid)
of any court of any nation or of any political subdivision thereof or any body,
agency,

 

5



--------------------------------------------------------------------------------

department, official or administrative or regulatory agency of any thereof or
any other action, happening, event or reason whatsoever which shall delay,
interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or

(8)    the failure of any Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of this Guaranty; or

(9)    any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of the
Company, any Guarantor or any other Person to keep and perform any obligation,
covenant or agreement under the terms of the Notes, the Note Purchase Agreement,
this Guaranty or any other agreement or failure to resort for payment to the
Company, any other Guarantor or to any other Person or to any other guaranty or
to any property, security, Liens or other rights or remedies; or

(10)    the acceptance of any additional security or other guaranty, the advance
of additional money to the Company or any other Person, the renewal or extension
of the Notes or amendments, modifications, consents or waivers with respect to
the Notes, the Note Purchase Agreement or any other agreement, or the sale,
release, substitution or exchange of any security for the Notes; or

(11)    any merger or consolidation of the Company, any other Guarantor or any
other Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any other Guarantor or any
other Person to any other Person, or any change in the ownership of any shares
of the Company, any other Guarantor or any other Person; or

(12)    any defense whatsoever that: (i) the Company or any other Person might
have to the payment of the Notes (principal, Make-Whole Amount, if any, Net
Loss, if any, and interest, taking into account Net Gain, if any), other than
payment thereof in Federal or other immediately available funds, or (ii) the
Company or any other Person might have to the performance or observance of any
of the provisions of the Notes, the Note Purchase Agreement or any other
agreement, whether through the satisfaction or purported satisfaction by the
Company, any other Guarantor or any other Person of its debts due to any cause
such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise, other than
the defense of indefeasible payment in full in cash of the Notes; or

(13)    any act or failure to act with regard to the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement or anything which might vary the
risk of any Guarantor or any other Person; or

 

6



--------------------------------------------------------------------------------

(14)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other Person in respect of
the obligations of any Guarantor or other Person under this Guaranty or any
other agreement, other than the defense of indefeasible payment in full in cash
of the Notes;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except pursuant to Section 13 hereof and by the payment of the principal of,
Make-Whole Amount, if any, Net Loss, if any, and interest, taking into account
Net Gain, if any, on the Notes in accordance with their respective terms
whenever the same shall become due and payable as in the Notes provided and all
other sums due and payable under the Note Purchase Agreement, at the place
specified in and all in the manner and with the effect provided in the Notes and
the Note Purchase Agreement, as each may be amended or modified from time to
time. Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Company shall default under or in respect of the terms of
the Notes or the Note Purchase Agreement and that notwithstanding recovery
hereunder for or in respect of any given default or defaults by the Company
under the Notes or the Note Purchase Agreement, this Guaranty shall remain in
full force and effect and shall apply to each and every subsequent default.

(d)    All rights of any Holder may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of such Note in accordance with the Note Purchase
Agreement whether with or without the consent of or notice to the Guarantors
under this Guaranty or to the Company.

(e)    To the extent of any payments made under this Guaranty, the Guarantors
shall be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all amounts due and owing by the
Company with respect to the Notes and the Note Purchase Agreement and by the
Guarantors under this Guaranty, and the Guarantors shall not take any action to
enforce such right of subrogation, and the Guarantors shall not accept any
payment in respect of such right of subrogation, until all amounts due and owing
by the Company under or in respect of the Notes and the Note Purchase Agreement
and all amounts due and owing by the Guarantors hereunder have indefeasibly been
finally paid in cash in full. If any amount shall be paid to any Guarantor in
violation of the preceding sentence at any time prior to the indefeasible
payment in cash in full (or other satisfaction agreed to by the Holders) of the
Notes and all other amounts payable under the Notes, the Note Purchase Agreement
and this Guaranty, such amount shall be held in trust for the benefit of the
Holders and shall, except to the extent the Holders have received payment,
promptly be paid to the Holders to be credited and applied to the amounts due or
to become due with respect to the Notes and all other amounts payable under the
Note Purchase Agreement and this Guaranty, whether matured or unmatured. Each
Guarantor acknowledges that it has received direct and indirect benefits from
the financing arrangements

 

7



--------------------------------------------------------------------------------

contemplated by the Note Purchase Agreement and that the waiver set forth in
this paragraph (e) is knowingly made as a result of the receipt of such
benefits.

(f)    To the extent of any payments made under this Guaranty, each Guarantor
making such payment shall have a right of contribution from the other
Guarantors, but such Guarantor covenants and agrees that such right of
contribution shall be subordinate in right of payment to the rights of the
Holders for which full payment has not been made or provided for and, to that
end, such Guarantor agrees not to claim or enforce any such right of
contribution unless and until all of the Notes and all other sums due and
payable under the Note Purchase Agreement have been fully and irrevocably paid
and discharged.

(g)    Each Guarantor agrees that to the extent the Company, any other Guarantor
or any other Person makes any payment on any Note, which payment or any part
thereof is subsequently invalidated, voided, declared to be fraudulent or
preferential, set aside, recovered, rescinded, or otherwise defeased or is
required to be retained by or repaid to a trustee, receiver, or any other Person
under any bankruptcy code, common law, or equitable cause, then and to the
extent of such payment, the obligation or the part thereof intended to be
satisfied shall be revived and continued in full force and effect with respect
to the Guarantors’ obligations hereunder, as if said payment had not been made.
The liability of the Guarantors hereunder shall not be reduced or discharged, in
whole or in part, by any payment to any Holder from any source that is
thereafter paid, returned or refunded in whole or in part by reason of the
assertion of a claim of any kind relating thereto, including, but not limited
to, any claim for breach of contract, breach of warranty, preference,
illegality, invalidity, or fraud asserted by any account debtor or by any other
Person.

(h)    No Holder shall be under any obligation: (1) to marshal any assets in
favor of the Guarantors or in payment of any or all of the liabilities of the
Company under or in respect of the Notes or the obligations of the Guarantors
hereunder or (2) to pursue any other remedy that the Guarantors may or may not
be able to pursue themselves and that may lighten the Guarantors’ burden, any
right to which each Guarantor hereby expressly waives.

(i)    The obligations of each Guarantor under this Guaranty rank pari passu in
right of payment with all other Debt of such Guarantor which is not secured or
which is not expressly subordinated in right of payment to any other unsecured
Debt of such Guarantor.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.

Each Guarantor represents and warrants to each Purchaser that:

(a)    Such Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing (if applicable) under the laws of its
jurisdiction of organization, except as would not reasonably be expected to
materially affect the Consolidated Group as a whole, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on (1) the business,

 

8



--------------------------------------------------------------------------------

operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries, taken as a whole, (2) the ability of such Guarantor to
perform its obligations under this Guaranty, or (3) the validity or
enforceability of this Guaranty. Such Guarantor has the power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Guaranty and to perform the provisions hereof, except as would not
reasonably be expected to materially affect the Consolidated Group as a whole.

(b)    This Guaranty has been duly authorized by all necessary action on the
part of such Guarantor, and upon execution and delivery of this Guaranty and of
the Note Purchase Agreement and receipt of consideration for the Note Purchase
Agreement and the Notes, this Guaranty will constitute a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by
(1) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(c)    The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor under any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, corporate charter, memorandum of association,
articles of association or by-laws, or any other Material agreement or
instrument to which such Guarantor is bound or by which such Guarantor or any of
its properties may be bound or affected, (2) conflict with or result in a breach
of any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Guarantor or (3) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Guarantor.

(d)    No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority by the Guarantor is required in
connection with the execution, delivery or performance by such Guarantor of this
Guaranty.

(e)    Such Guarantor on a consolidated basis has capital not unreasonably small
in relation to its business or any contemplated or undertaken transaction and
has assets having a value both at fair valuation and at present fair salable
value greater than the amount required to pay its debts as they become due and
greater than the amount that will be required to pay its probable liability on
its existing debts as they become absolute and matured. Such Guarantor does not
intend to incur or believe that it will incur, debts beyond its ability to pay
such debts as they become due. Such Guarantor will not be rendered insolvent by
the execution and delivery of, and performance of its obligations under, this
Guaranty. Such Guarantor does not intend to hinder, delay or defraud its
creditors by or through the execution and delivery of, or performance of its
obligations under, this Guaranty.

 

9



--------------------------------------------------------------------------------

SECTION 6. GUARANTOR COVENANTS.

From and after the date hereof and continuing so long as any amount on the Notes
remains unpaid each Guarantor agrees to comply with the terms and provisions of
Sections 9.1, 9.2, 9.3, 9.4 and 9.5 of the Note Purchase Agreement, insofar as
such provisions apply to such Guarantor, as if such provisions referred to such
Guarantor.

 

SECTION 7. PAYMENTS FREE AND CLEAR OF TAXES.

(a)    All payments under this Guaranty will be made by each Guarantor in lawful
currency of the United States of America, Euros, or Pounds Sterling, as
applicable, free and clear of, and without liability for withholding or
deduction for or on account of, any present or future taxes of whatever nature
imposed or levied by or on behalf of any jurisdiction other than the United
States (or any political subdivision or taxing authority thereof or therein)
from or through which payments are made (hereinafter a “Taxing Jurisdiction”),
unless the withholding or deduction of such tax is compelled by law.

(b)    If any deduction or withholding for any tax of a Taxing Jurisdiction
shall at any time be required by law in respect of any amounts to be paid by the
Guarantors under this Guaranty, the Guarantors will pay to the relevant Taxing
Jurisdiction the full amount required to be withheld, deducted or otherwise paid
before penalties attach thereto or interest accrues thereon and will pay to each
Holder such additional amounts as may be necessary in order that the net amounts
paid to such Holder pursuant to the terms of this Guaranty after such deduction,
withholding or payment (including any required deduction or withholding of tax
on or with respect to such additional amount), shall be not less than the
amounts then due and payable to such Holder under the terms of this Guaranty
before the assessment of such tax, provided that no payment of any additional
amounts shall be required to be made for or on account of:

(i)    any tax that would not have been imposed but for the existence of any
present or former connection between such Holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
Holder, if such Holder is an estate, trust, partnership or corporation or any
Person other than the Holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof or the exercise of remedies in respect thereof, including
such Holder (or such other Person described in the above parenthetical) being or
having been a citizen or resident thereof, or being or having been present or
engaged in trade or business therein or having or having had an establishment,
office, fixed base or branch therein, provided that this exclusion shall not
apply with respect to a tax that would not have been imposed but for a
Guarantor, after the date of this Agreement, opening an office in, moving an
office to, reincorporating in, or changing the Taxing Jurisdiction from or
through which payments on account of this Guaranty are made to the Taxing
Jurisdiction imposing the relevant tax;

(ii)    any estate, inheritance, gift, transfer, sales, excise, personal
property, wealth, personal property or similar taxes imposed with respect to the
Notes;

 

10



--------------------------------------------------------------------------------

(iii)    any tax imposed otherwise than by withholding from payments under the
Note Purchase Agreement, the Notes or this Guaranty;

(iv)    any tax that would not have been imposed but for the delay or failure by
such Holder in delivering to the Company in a timely manner (following a written
request by the Company) and, if applicable, in the filing with the relevant
Taxing Jurisdiction in a timely manner such properly completed Forms (as defined
below) as are required or permitted to be so delivered or filed by such Holder
to avoid or reduce such taxes (including for such purpose any refilings or
resubmissions or renewals of filings or submissions that may from time to time
be required by the relevant Taxing Jurisdiction), provided that the filing of
such Forms would not result in any confidential and proprietary income tax
return information being revealed, either directly or indirectly, to any Person
and such delay or failure could have been lawfully avoided by such Holder, and
provided further that such Holder shall be deemed to have satisfied the
requirements of this clause (b)(iv) upon the proper completion and submission of
such Forms (including refiling or renewals of filings) as may be specified in a
written request of the Company no later than 60 days after receipt by such
Holder of such written request;

(v)    any taxes imposed pursuant to FATCA; or

(vi)    any combination of clauses (i) through (v) above;

provided further that in no event shall a Guarantor be obligated to pay such
additional amounts to any Holder (i) not resident in the United States of
America in excess of the amounts that the Guarantor would be obligated to pay if
such Holder had been a resident of the United States of America for purposes of,
and eligible for the benefits of, any double taxation treaty from time to time
in effect between the United States of America and the relevant Taxing
Jurisdiction or (ii) registered in the name of a nominee if under the law of the
relevant Taxing Jurisdiction (or the current regulatory interpretation of such
law) securities held in the name of a nominee do not qualify for an exemption
from the relevant tax and the Guarantor shall have given timely notice of such
law or interpretation to such Holder.

(c)    By acceptance of any Note, the Holder agrees, subject to the limitations
of clause (b) above, that it will from time to time with reasonable promptness
(x) duly complete and deliver in a timely manner to or as reasonably directed by
the Company all such forms, certificates, documents, declarations,
identification and returns (collectively, “Forms”) required or permitted to be
filed or submitted by or on behalf of such Holder in order to avoid or reduce
any such tax pursuant to the provisions of an applicable statute, regulation or
administrative practice of the relevant Taxing Jurisdiction or to claim the
benefit of an applicable tax treaty or (y) provide the Company with such
information with respect to such Holder as the Company may reasonably request in
order to complete any such Forms, provided that nothing in this Section 6(c)
shall require any Holder to provide information with respect to any such Form or
otherwise if such Form or disclosure of information would involve the disclosure
of confidential and proprietary income tax return information of such Holder,
and provided further that each such Holder shall be deemed to have complied with
its obligation under this paragraph with respect to any Form if such Form shall
have been duly completed and delivered by such Holder

 

11



--------------------------------------------------------------------------------

to the Company or mailed to the appropriate taxing authority (which in the case
of a United Kingdom HM Revenue and Customs Form US-Company 2002 or any similar
Form shall be deemed to occur when such Form is submitted to the United States
Internal Revenue Service in accordance with the instructions contained in such
Form), whichever is applicable, within 60 days following a written request of
the Company; provided, further, that this Agreement shall be deemed to be such
written request of the Company.

(d)    On or before the date of the Closing, the Company will furnish each
Purchaser with copies of the appropriate Form (and English translation if
required as aforesaid) currently required to be filed in the United Kingdom
pursuant to Section 7(b)(ii), if any, and in connection with the transfer of any
Note the Company will furnish the transferee of such Note with copies of any
such Form and English translation then required.

(e)    If a Guarantor pays an additional amount under this Section 7 to or for
the account of any Holder and such Holder is entitled to a refund of the tax to
which such payment is attributable upon the making of a filing, then such Holder
shall use reasonable efforts to complete and deliver such refund forms to or as
directed by such Guarantor. If such Holder in its reasonable discretion
determines that it has received or been granted a refund of such taxes, such
Holder shall, to the extent that it can do so without prejudice to the retention
of the amount of such refund, reimburse to such Guarantor such amount as such
Holder shall, in its reasonable discretion, determine to be attributable to the
relevant taxes or deduction or withholding. Nothing in this Section 7(e) shall
(i) interfere with the right of the Holder of any Note to arrange its tax
affairs in whatever manner it thinks fit and, in particular, no Holder of any
Note shall be under any obligation to claim relief from its corporate profits or
similar tax liability in respect of such tax in priority to any other claims,
reliefs, credits or deductions available to it or (ii) oblige any Holder of any
Note to disclose any confidential and proprietary income tax return information
of such Holder.

(f)    The Company will furnish the Holders, promptly and in any event within 60
days after the date of any payment by any Guarantor of any tax in respect of any
amounts paid under this Guaranty, the original tax receipt issued by the
relevant taxation or other authorities involved for all amounts paid as
aforesaid (or if such original tax receipt is not available or must legally be
kept in the possession of such Guarantor, a duly certified copy of the original
tax receipt or any other reasonably satisfactory evidence of payment), together
with such other documentary evidence with respect to such payments as may be
reasonably requested from time to time by any Holder.

(g)    If a Guarantor is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant Taxing Jurisdiction,
to make any deduction or withholding of any tax in respect of which such
Guarantor would be required to pay any additional amount under this Section 7,
but for any reason does not make such deduction or withholding with the result
that a liability in respect of such tax is assessed by the relevant Taxing
Jurisdiction directly against the Holder, and such Holder pays such liability,
then such Guarantor will promptly reimburse such Holder for such payment
(including any related interest or penalties to the extent such interest or
penalties arise by virtue of a default or delay by such

 

12



--------------------------------------------------------------------------------

Guarantor) upon demand by such Holder accompanied by an official receipt (or a
duly certified copy thereof) issued by the taxation or other authority of the
relevant Taxing Jurisdiction.

(h)    [reserved].

(i)    The obligations of the Guarantors under this Section 7 shall survive the
payment or transfer of any Note and the provisions of this Section 7 shall also
apply to successive transferees of the Notes.

(j)    By acceptance of any Note, the Holder of such Note agrees that such
Holder will with reasonable promptness duly complete and deliver to the Company,
or to such other Person as may be reasonably requested by the Company, from time
to time (i) in the case of any such Holder that is a United States person for
federal income tax purposes, such Holder’s United States tax identification
number or other properly completed Forms (including Internal Revenue Service
Form W-9) reasonably requested by the Company as may be necessary or appropriate
to establish such Holder’s status as a United States person for U.S. federal
income tax purposes and (ii) in the case of any such Holder that is not a United
States person for U.S. federal income tax purposes, such documentation
prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such other documentation or properly
completed Forms (including an appropriate Internal Revenue Service Form W-8, as
applicable) as may be necessary or appropriate for the Company or such other
Person (x) to comply with its obligations under FATCA and to determine that such
Holder has complied with such Holder’s obligations under FATCA, (y) to determine
the amount (if any) to deduct and withhold from any such payment made to such
Holder or (z) to establish such Holder’s status as not a United States person
for U.S. Federal income tax purposes. Nothing in this Section 7 shall require
any Holder to provide information with respect to any Form or otherwise if such
information is confidential or proprietary to such Holder (in which case, for
the absence of doubt, no payment of additional amounts under this Section 7
shall be required to the extent the relevant tax would not have been imposed, or
would have been imposed at a reduced rate, had the Holder provided such
information in a timely and proper manner) unless the Company is required to
obtain such information under FATCA and, in such event, the Company shall treat
any such information it receives as confidential (subject to any disclosure
requirements required pursuant to FATCA).

(k)    HMRC DT Treaty Passport Scheme. Any Purchaser (or Holder) who holds a
passport under the HMRC DT Treaty Passport Scheme, and which wishes that scheme
to apply to this Agreement, shall include an indication to that effect by
providing its scheme reference number and its jurisdiction of tax residence as
follows: (a) in the case of each Purchaser, providing such information in
Schedule A at the date hereof in the Note Purchase Agreement or in a
Supplemental Note Purchase Agreement, and (b) in the case of any transferee of a
Note, providing such information in the materials provided by the Holder to the
Company in writing at the time of transfer.

Where a Purchaser (or transferee of a Note) has provided its HMRC DT Treaty
Passport Scheme reference number and jurisdiction of tax residence in Schedule A
at the date hereof in the Note Purchase Agreement or in a Supplemental Note
Purchase Agreement or in a written notice delivered to the Company prior to the
relevant Closing (or in the information provided by

 

13



--------------------------------------------------------------------------------

the Holder to the Company in writing upon transfer) as provided above, the
Company shall file a duly completed form DTTP2 in respect of such Purchaser (or
transferee of a Note) with HMRC within 30 days of the date of the relevant
Closing (or, in the case of any transferee of a Note, within 30 days of
completion of the transfer thereof) and shall provide such Purchaser (or, in the
case of any transferee of a Note, such Holder) with a copy of that filing if so
requested by such Purchaser or transferee.

(l)    Qualifying Private Placement Certificate. Any Purchaser or other Holder
may deliver a QPP Certificate to the Company and provided that such QPP
Certificate has not become a withdrawn certificate or a cancelled certificate
(within the meaning of regulations 6 and 7 respectively of the Income Tax
(Qualifying Private Placement Regulations) 2015 (SI 2015/2002) (the “QPP
Regulations”) (unless such withdrawal or cancellation is as a consequence of the
failure of the Company to comply with its obligations under regulation 7 of the
QPP Regulations other than where regulation 7(4)(b) applies as a consequence of
a Purchaser or other Holder of the Note failing to provide accurate information)
such Purchaser or Holder shall not be required to file any other Form seeking
relief in respect of United Kingdom withholding tax pursuant to the applicable
double taxation agreement or to provide its HMRC DT Treaty Passport Scheme
reference number (and so be non-compliant with the provisions of this Section 7)
unless it has failed to file such Form in accordance with the provisions of this
Section 7 within the period of 30 days following it being notified of the QPP
Certificate becoming a withdrawn or cancelled certificate and receiving a
written request to do so from the Company or its legal counsel.

(m)    Notwithstanding anything to the contrary herein, additional amounts
otherwise payable by a Guarantor pursuant to this Section 7 shall be payable
only to the extent that the net amount that would otherwise be received by a
Holder with respect to a payment by such Guarantor pursuant to this Guaranty,
after such Guarantor has deducted or withheld any tax of a Taxing Jurisdiction
as required by law, is not more than the net amount such Holder would have
received had such payment been made by the Company on the applicable Notes.

 

SECTION 8. GOVERNING LAW.

(a)    THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE THEREIN.

(b)    Each Guarantor hereby (1) irrevocably submits and consents to the
jurisdiction of the federal court located within the County of New York, State
of New York (or if such court lacks jurisdiction, the State courts located
therein), and irrevocably agrees that all actions or proceedings relating to
this Guaranty may be litigated in such courts, and (2) waives any objection
which it may have based on improper venue or forum non conveniens to the conduct
of any proceeding in any such court and waives personal service of any and all
process upon it, and (3) consents that all such service of process be made by
delivery to it at the address of such Person set forth in Section 11 below or to
its agent referred to below at such agent’s address set forth below (with a
courtesy copy to such Guarantor at the address set forth in Section 11) and that
service so made shall be deemed to be completed upon actual receipt. Each
Guarantor hereby irrevocably appoints the Company, as its agent for the purpose
of receiving service of any

 

14



--------------------------------------------------------------------------------

process. In the event the Company (or any successor thereto) shall in accordance
with the terms of the Note Purchase Agreement be organized under the laws of any
jurisdiction other than any state of the United States or the District of
Columbia, each Guarantor agrees it shall irrevocably appoint C T Corporation
System, as its agent for the purpose of receiving service of any process within
the State of New York. Nothing contained in this section shall affect the right
of any Holder to serve legal process in any other manner permitted by law or to
bring any action or proceeding in the courts of any jurisdiction against a
Guarantor or to enforce a judgment obtained in the courts of any other
jurisdiction.

(c)    The parties hereto waive any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise, between
them arising out of, connected with, related to or incidental to the
relationship established between them in connection with this Guaranty, any
financing agreement, any loan party document or any other instrument, document
or agreement executed or delivered in connection herewith or the transactions
related hereto. The parties hereto hereby agree and consent that any such claim,
demand, action or cause of action shall be decided by court trial without a jury
and that any of them may file an original counterpart or a copy of this Guaranty
with any court as written evidence of the consent of the parties hereto to the
waiver of their right to trial by jury.

 

SECTION 9. CURRENCY OF PAYMENTS, INDEMNIFICATION.

(a)    Any payment on account of an amount that is payable hereunder or under
the Notes in Dollars which is made to or for the account of any Holder in any
other currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of any Guarantor,
shall constitute a discharge of the obligation of such Guarantor under this
Guaranty only to the extent of the amount of Dollars which such Holder could
purchase in the foreign exchange markets in London, England, with the amount of
such other currency in accordance with normal banking procedures at the rate of
exchange prevailing on the London Banking Day following receipt of the payment
first referred to above. If the amount of Dollars that could be so purchased is
less than the amount of Dollars originally due to such Holder, the Company
agrees to the fullest extent permitted by law, to indemnify and save harmless
such Holder from and against all loss or damage arising out of or as a result of
such deficiency. This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Guaranty, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by such Holder
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due hereunder
or under any judgment or order. If the amount of Dollars that could be so
purchased is more than the amount of Dollars originally due to such holder, then
such holder agrees to promptly remit such excess to such Guarantor.

(b)    Any payment on account of an amount that is payable hereunder or under
the Notes in Euros which is made to or for the account of any Holder in any
other currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of any Guarantor,
shall constitute a discharge of the obligation of such Guarantor under this
Guaranty only to the extent of the amount of Euros which such Holder could
purchase

 

15



--------------------------------------------------------------------------------

in the foreign exchange markets in London, England, with the amount of such
other currency in accordance with normal banking procedures at the rate of
exchange prevailing on the London Banking Day following receipt of the payment
first referred to above. If the amount of Euros that could be so purchased is
less than the amount of Euros originally due to such Holder, such Guarantor
agrees to the fullest extent permitted by law, to indemnify and save harmless
such Holder from and against all loss or damage arising out of or as a result of
such deficiency. This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Guaranty, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by such Holder
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due hereunder
or under any judgment or order. If the amount of Euros that could be so
purchased is more than the amount of Euros originally due to such holder, then
such holder agrees to promptly remit such excess to such Guarantor.

(c)    Any payment on account of an amount that is payable hereunder or under
the Notes in Sterling which is made to or for the account of any Holder in any
other currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of any Guarantor,
shall constitute a discharge of the obligation of such Guarantor under this
Guaranty only to the extent of the amount of Sterling which such Holder could
purchase in the foreign exchange markets in London, England, with the amount of
such other currency in accordance with normal banking procedures at the rate of
exchange prevailing on the London Banking Day following receipt of the payment
first referred to above. If the amount of Sterling that could be so purchased is
less than the amount of Sterling originally due to such Holder, such Guarantor
agrees to the fullest extent permitted by law, to indemnify and save harmless
such Holder from and against all loss or damage arising out of or as a result of
such deficiency. This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Guaranty, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by such Holder
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due hereunder
or under any judgment or order. If the amount of Sterling that could be so
purchased is more than the amount of Sterling originally due to such holder,
then such holder agrees to promptly remit such excess to such Guarantor.

 

SECTION 10. AMENDMENTS, WAIVERS AND CONSENTS.

(a)    This Guaranty may be amended, and the observance of any term hereof may
be waived (either retroactively or prospectively), with (and only with) the
written consent of each Guarantor and the Required Holders; provided, that
without the written consent of all of the Holders, no such waiver, modification,
alteration or amendment shall be effective which will reduce the scope of the
guaranty set forth in this Guaranty, amend any of the terms or provisions of
Section 2 or 6 hereof or amend this Section 10. No such amendment or
modification shall extend to or affect any obligation not expressly amended or
modified or impair any right consequent thereon.

 

16



--------------------------------------------------------------------------------

(b)    The Guarantors will provide each Holder (irrespective of the amount of
Notes then owned by it) with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such Holder to make an informed
and considered decision with respect to any proposed amendment, waiver or
consent in respect of any of the provisions hereof. The Guarantors will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 10 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders.

(c)    The Company will not directly or indirectly pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security, to any
Holder as consideration for or as an inducement to the entering into by any
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.

(d)    Any amendment or waiver consented to as provided in this Section 10
applies equally to all Holders and is binding upon them and upon each future
Holder and upon the Guarantors. No such amendment or waiver will extend to or
affect any obligation, covenant or agreement not expressly amended or waived or
impair any right consequent thereon. No course of dealing between the Guarantors
and any Holder nor any delay in exercising any rights hereunder shall operate as
a waiver of any rights of any Holder. As used herein, the term “this Guaranty”
and references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.

(e)    Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.

 

SECTION 11. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) electronically (including by telefacsimile if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid) or e-mail) or (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by a recognized overnight
delivery service (with charges prepaid). Any such notice must be sent:

(1)    if to a Holder listed on Schedule A of the Note Purchase Agreement or
such Holder’s nominee, to such Holder or such Holder’s nominee at the address
specified for such communications on Schedule A, or at such other address as
such Holder or such Holder’s nominee shall have specified to any Guarantor or
the Company in writing,

(2)    if to any other Holder, to such Holder at such address as such Holder
shall have specified to any Guarantor or the Company in writing, or

 

17



--------------------------------------------------------------------------------

(3)    if to any Guarantor, to such Guarantor c/o the Company at its address set
forth at the beginning of the Note Purchase Agreement to the attention of
Corporate Treasurer, or at such other address as such Guarantor shall have
specified to the Holders in writing.

Notices under this Section 11 will be deemed given only when actually received.
Notices and other communications sent electronically shall be deemed received on
the day such notices or other communications are sent unless such notice or
other communication is not sent during the normal business hours of the
recipient, in which case such notice or communication shall be deemed to have
been sent at the opening of business on the next business day.

 

SECTION 12. MISCELLANEOUS.

(a)    No remedy herein conferred upon or reserved to any Holder is intended to
be exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity. No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
any Holder to exercise any remedy reserved to it under the Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.

(b)    The Guarantors will pay all sums becoming due under this Guaranty by the
method and at the address specified in the Note Purchase Agreement, or by such
other method or at such other address as any Holder shall have from time to time
specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Note.

(c)    Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

(d)    If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.

(e)    This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid.

 

18



--------------------------------------------------------------------------------

(f)    This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

 

SECTION 13. RELEASE.

Notwithstanding anything that may be contained herein to the contrary, the
Holders agree that, in accordance with, and pursuant to the requirements of,
Section 2.2(e) of the Note Purchase Agreement, this Guaranty shall be
automatically released and discharged without the necessity of further action on
the part of the Holders if, and to the extent, (a) the corresponding guaranty
given pursuant to the terms of each Material Credit Facility is released and
discharged, (b) such Guarantor is no longer, if applicable, a borrower or issuer
under any Material Credit Facility and (c) no Default or Event of Default shall
have occurred and then be continuing or result therefrom (or should any Default
or Event of Default then exist or result, at such later time as any such Default
or Event of Default shall cease to exist or result therefrom); provided that in
the event the Guarantor shall again become obligated under or with respect to
the previously discharged Guaranty or Material Credit Facility pursuant to the
terms and provisions of the Note Purchase Agreement, then the obligations of
such Guarantor under this Guaranty shall be reinstated and any release thereof
previously given shall be deemed null and void, and such Guaranty shall again
benefit the Holders on an equal and pro rata basis. Any release by the Holders
shall be deemed to have occurred concurrently with the release and discharge
under the Material Credit Facilities. The Company shall promptly notify the
Holders of any release of an Affiliate Guaranty pursuant to this Section 13 and
shall deliver evidence of any release or discharge of a guaranty or Lien in
customary form.

[Intentionally Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Affiliate Guaranty to be
duly executed by an authorized representative as of the date hereof.

 

AMERICAN STERILIZER COMPANY INTEGRATED MEDICAL SYSTEMS INTERNATIONAL, INC.
ISOMEDIX INC. ISOMEDIX OPERATIONS INC. SOLAR NEW US HOLDING CO, LLC SOLAR NEW US
PARENT CO, LLC SOLAR US ACQUISITION CO, LLC STERIS BARRIER PRODUCTS SOLUTIONS,
INC. STERIS EUROPE, INC. STERIS INC. UNITED STATES ENDOSCOPY GROUP, INC. By:  

/s/ Michael J. Tokich

Name:   Michael J. Tokich Title:   President STERIS CORPORATION By:  

/s/ Michael J. Tokich

Name:   Michael J. Tokich Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

[Signature Page to Affiliate Guaranty]



--------------------------------------------------------------------------------

SYNERGY HEALTH LIMITED By:  

/s/ Jonathan Turner

Name:   Jonathan Turner Title:   Secretary SYNERGY HEALTH HOLDINGS LIMITED
SYNERGY HEALTH STERILISATION UK LIMITED SYNERGY HEALTH (UK) LIMITED SYNERGY
HEALTH INVESTMENTS LIMITED SYNERGY HEALTH US HOLDINGS LIMITED By:  

/s/ Jonathan Turner

Name:   Jonathan Turner Title:   Director

 

[Signature Page to Affiliate Guaranty]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED: STERIS plc By:  

/s/ Michael J. Tokich

Name:   Michael J. Tokich Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

[Signature Page to Affiliate Guaranty]



--------------------------------------------------------------------------------

GUARANTY SUPPLEMENT

To the Holders of the Series A Notes, (each, as

  hereinafter defined) of STERIS plc (the

  “Company”)

Ladies and Gentlemen:

WHEREAS, in order to obtain funds for the purposes set forth in Schedule 5.14 to
the Note Purchase Agreement, the Company entered into that certain Note Purchase
Agreement dated as of January 23, 2017 (the “Note Purchase Agreement”) between
the Company and each of the Purchasers as defined therein providing for, inter
alia, the issue and sale by the Company of (a) $50,000,000 aggregate principal
amount of its 3.93% Senior Notes, Series A-1, due February 27, 2027 (the
“Series A-1 Notes”); (b) €60,000,000 aggregate principal amount of its 1.86%
Senior Notes, Series A-2, due February 27, 2027 (the “Series A-2 Notes”);
(c) $45,000,000 aggregate principal amount of its 4.03% Senior Notes,
Series A-3, due February 27, 2029 (the “Series A-3 Notes”); (d) €20,000,000
aggregate principal amount of its 2.04% Senior Notes, Series A-4, due
February 27, 2029 (the “Series A-4 Notes”); (e) £45,000,000 aggregate principal
amount of its 3.04% Senior Notes, Series A-5, due February 27, 2029 (the
“Series A-5 Notes”); (f) €19,000,000 aggregate principal amount of its 2.30%
Senior Notes, Series A-6, due February 27, 2032 (the “Series A-6 Notes”); and
(g) £30,000,000 aggregate principal amount of its 3.17% Senior Notes,
Series A-7, due February 27, 2032 (the “Series A-7 Notes”; the Series A-1 Notes,
the Series A-2 Notes, the Series A-3 Notes, the Series A-4 Notes, the Series A-5
Notes, the Series A-6 Notes and the Series A-7 Notes are hereinafter referred to
as the “Series A Notes”; and together with any Supplemental Notes issued
pursuant to Section 1.2 of the Note Purchase Agreement, the “Notes”). Each
Holder of a Note shall be referred to as a “Holder”.

WHEREAS, as a condition precedent to the entering into the Note Purchase
Agreement by the Purchasers, the Purchasers required that certain affiliates of
the Company enter into an Affiliate Guaranty as security for the Notes (the
“Guaranty”).

Pursuant to Section 9.7 of the Note Purchase Agreement, the Company has agreed
to cause the undersigned,                     , a                      organized
under the laws of                      (the “Additional Guarantor”), to join in
the Guaranty. In accordance with the requirements of the Guaranty, the
Additional Guarantor desires to amend the definition of Guarantor (as the same
may have been heretofore amended) set forth in the Guaranty attached hereto so
that at all times from and after the date hereof, the Additional Guarantor shall
be jointly and severally liable as set forth in the Guaranty for the obligations
of the Company under the Note Purchase Agreement and Notes to the extent and in
the manner set forth in the Guaranty.

The undersigned is the duly elected                      of the Additional
Guarantor, a subsidiary of the Company, and is duly authorized to execute and
deliver this Guaranty Supplement to each of you. The execution by the
undersigned of this Guaranty Supplement shall evidence its consent to and
acknowledgment and approval of the terms set forth herein and in the

 

- S - 1 -



--------------------------------------------------------------------------------

Guaranty and by such execution the Additional Guarantor shall be deemed to have
made in favor of the Holders the representations and warranties set forth in
Section 5 of the Guaranty.

[The Additional Guarantor hereby irrevocably appoints [C T Corporation System],
as its agent for the purpose of receiving service of any process within the
State of New York.] [THE FOREGOING TO BE ADDED ONLY IF EACH OF THE ADDITIONAL
GUARANTORS AND THE COMPANY IS A FOREIGN GUARANTOR]

Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
amended as set forth above. Except as amended herein, the terms and provisions
of the Guaranty are hereby ratified, confirmed and approved in all respects.

 

- S - 2 -



--------------------------------------------------------------------------------

Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to this
Guaranty Supplement, but nevertheless all such references shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.

Dated:         ,         .

 

[NAME OF ADDITIONAL GUARANTOR] By:  

 

  Its ACCEPTED AND AGREED: STERIS plc By:  

 

Name:  

 

Title:  

 

 

- S - 3 -